
	
		II
		112th CONGRESS
		2d Session
		S. 3246
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To improve the Service Corps of Retired Executives, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the SCORE Program Improvement Act of
			 2012.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term
			 SCORE means the Service Corps of Retired Executives established
			 under section 8(b)(1) of the Small Business Act (15 U.S.C. 637(b)(1));
			(3)the term
			 SCORE Advisory Board means the SCORE Advisory Board established
			 under section 101 of this Act;
			(4)the term
			 SCORE chapter means a chapter of the Service Corps of Retired
			 Executives; and
			(5)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			ISCORE Advisory
			 Board
			101.Establishment
			 of Advisory Board
				(a)EstablishmentThere
			 is established the SCORE Advisory Board.
				(b)Membership
					(1)CompositionThe
			 SCORE Advisory Board shall be composed of 6 members, who shall be appointed
			 from among individuals having outstanding qualifications and known to be
			 familiar with and sympathetic to the needs and problems of small business
			 concerns.
					(2)LimitationsOf
			 the individuals appointed under paragraph (1)—
						(A)not more than 3
			 may be members of a SCORE chapter; and
						(B)3 shall be owners
			 or employees of small business concerns or members of an association that
			 represents small business concerns.
						(3)ProhibitionThe
			 members of the SCORE Advisory Board may not be employees of the Federal
			 Government.
					(4)DateThe
			 appointments of the members of the SCORE Advisory Board shall be made not later
			 than 90 days after the date of enactment of this Act.
					(c)Terms
					(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 SCORE Advisory Board shall be appointed for a term of 3 years.
					(2)First
			 membersOf the members first appointed to the SCORE Advisory
			 Board—
						(A)2 shall be
			 appointed for a term of 4 years, of whom 1 shall be a member described in
			 subsection (b)(2)(A) and 1 shall be a member described in subsection
			 (b)(2)(B);
						(B)2 shall be
			 appointed for a term of 3 years, of whom 1 shall be a member described in
			 subsection (b)(2)(A) and 1 shall be a member described in subsection (b)(2)(B);
			 and
						(C)2 shall be
			 appointed for a term of 2 years, of whom 1 shall be a member described in
			 subsection (b)(2)(A) and 1 shall be a member described in subsection
			 (b)(2)(B).
						(d)Vacancies
					(1)In
			 generalA vacancy on the SCORE Advisory Board shall be filled in
			 the manner in which the original appointment was made and shall be subject to
			 any conditions which applied with respect to the original appointment.
					(2)Filling
			 unexpired termAn individual chosen to fill a vacancy shall be
			 appointed for the unexpired term of the member replaced.
					(e)Initial
			 meetingNot later than 60 days after the date on which all
			 members of the SCORE Advisory Board have been appointed, the SCORE Advisory
			 Board shall hold its first meeting.
				(f)MeetingsThe
			 SCORE Advisory Board shall meet—
					(1)not less
			 frequently than semiannually; and
					(2)at the call of
			 the Chairman.
					(g)QuorumA
			 majority of the members of the SCORE Advisory Board shall constitute a quorum,
			 but a lesser number of members may hold hearings.
				(h)ChairmanThe
			 SCORE Advisory Board shall select a Chairman from among its members.
				102.Duties of the
			 SCORE Advisory Board
				(a)DutiesThe
			 SCORE Advisory Board shall—
					(1)review and
			 monitor plans and programs developed in the public and private sector which
			 affect SCORE chapters;
					(2)provide advice on
			 improving coordination between plans and programs described in paragraph
			 (1);
					(3)advise SCORE
			 chapters on the use of Federal funds allocated to SCORE;
					(4)develop and
			 promote initiatives, policies, programs, and plans designed to assist with the
			 mentoring services offered by SCORE chapters throughout the United States;
			 and
					(5)advise the
			 Administrator on the development and implementation of an annual comprehensive
			 plan under subsection (b).
					(b)Development of
			 planThe Administrator shall develop and implement an annual
			 comprehensive plan for joint efforts by the public and private sectors to
			 facilitate the formation and development of mentoring by SCORE
			 volunteers.
				(c)Annual
			 reportNot later than 30 days after the end of each fiscal year,
			 the SCORE Advisory Board shall submit to the President, the Committee on Small
			 Business and Entrepreneurship of the Senate, and the Committee on Small
			 Business of the House of Representatives a report that contains—
					(1)the minutes of
			 each meeting of the SCORE Advisory Board during the fiscal year to which the
			 report relates;
					(2)a detailed
			 description of the activities of the SCORE Advisory Board during the fiscal
			 year to which the report relates, including how the SCORE Advisory Board
			 carried out the duties described in subsection (a);
					(3)recommendations
			 for promoting SCORE chapters and mentoring services; and
					(4)any concurring or
			 dissenting views of the Administrator.
					103.Powers of the
			 SCORE Advisory Board
				(a)HearingsThe
			 SCORE Advisory Board may hold such hearings, sit and act at such times and
			 places, take such testimony, and receive such evidence as the SCORE Advisory
			 Board considers advisable to carry out this Act.
				(b)Task
			 groupsThe SCORE Advisory Board may establish a temporary task
			 group to carry out any duty of the SCORE Advisory Board described in section
			 4.
				(c)Information
			 from federal agenciesThe SCORE Advisory Board may secure
			 directly from any Federal department or agency such information as the SCORE
			 Advisory Board considers necessary to carry out this Act. Upon request of the
			 Chairman of the SCORE Advisory Board, the head of such department or agency
			 shall furnish such information to the SCORE Advisory Board.
				(d)Postal
			 servicesThe SCORE Advisory Board may use the United States mails
			 in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
				(e)GiftsThe
			 SCORE Advisory Board may accept, use, and dispose of gifts or donations of
			 services or property.
				104.SCORE Advisory
			 Board personnel matters
				(a)CompensationMembers
			 of the SCORE Advisory Board shall not be compensated for services performed on
			 behalf of the SCORE Advisory Board.
				(b)Travel
			 expensesThe members of the SCORE Advisory Board shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the SCORE Advisory Board.
				(c)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the SCORE Advisory Board without reimbursement, and such detail
			 shall be without interruption or loss of civil service status or
			 privilege.
				105.Inapplicability
			 of the Federal Advisory Committee Act to the SCORE Advisory BoardSection 14 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply with respect to the SCORE Advisory
			 Board.
			106.FundingThe expenses of the SCORE Advisory Board,
			 including expenses relating to personnel, as described in section 104, shall be
			 paid by SCORE, from amounts made available to SCORE to carry out section
			 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)).
			IIFinancial
			 reforms
			201.ReauthorizationSection 20 of the Small Business Act (15
			 U.S.C. 631 note) is amended—
				(1)by
			 redesignating subsection (j) as subsection (f); and
				(2)by adding at the end the following:
					
						(g)SCORE
				programThe Administrator may make grants and enter into
				cooperative agreements to carry out the SCORE program authorized by section
				8(b)(1) in a total amount that does not exceed $7,000,000 for each of fiscal
				years 2013, 2014, and
				2015.
						.
				202.Chief
			 executive officer of SCORE
				(a)Limitation on
			 amount of salaryThe rate of basic pay of the chief executive
			 officer of SCORE may not exceed the maximum rate of basic pay established under
			 section 5382 of title 5, United States Code, for a position in the Senior
			 Executive Service.
				(b)Federal share
			 of salaryFor any year during which the chief executive officer
			 of SCORE serves in a leadership capacity on a foundation affiliated with SCORE,
			 the Federal share of the basic pay of the chief executive officer of SCORE may
			 not exceed 80 percent.
				203.Allocation
			 committee
				(a)EstablishmentSCORE shall establish a committee to
			 determine the amount allocated each year to each SCORE chapter.
				(b)MembersThe
			 members of the committee established under subsection (a) shall include—
					(1)1 member of the
			 staff of SCORE who is not the chief executive officer of SCORE; and
					(2)not fewer than 4
			 members of the SCORE Advisory Board.
					204.Allocation of
			 amountsSCORE shall establish
			 a method for allocating amounts received by SCORE from the Federal Government,
			 which shall—
				(1)ensure that not
			 less than 50 percent of the amounts are allocated to SCORE chapters; and
				(2)be subject to the
			 approval of the Administrator and the committee established under section
			 203.
				205.GAO study and
			 report
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the
			 technology activities of SCORE that includes an examination of each expenditure
			 by SCORE for technology activities and the result of each such
			 expenditure.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress and the Administrator a report that
			 contains—
					(1)a detailed
			 description of the amounts SCORE has expended for technology activities,
			 including how SCORE expended Federal funds to carry out and sustain technology
			 initiatives during the 4-year period ending on the date of enactment of this
			 Act;
					(2)a determination
			 of whether SCORE has expended Federal funds efficiently and effectively to
			 carry out technology activities;
					(3)an evaluation
			 of—
						(A)how well SCORE
			 has met objectives relating to technology spending; and
						(B)the policy that
			 resulted in the establishment of objectives relating to technology spending;
			 and
						(4)recommendations
			 for actions by SCORE to achieve objectives relating to technology spending
			 while safeguarding Federal funds.
					
